

[hsbcimage1.gif]
HSBC BANK USA, NATIONAL ASSOCIATION
125 High Street, Oliver Street Tower, 16th Floor
Boston, Massachusetts 02110


January 22, 2013


Parexel International Corporation
195 West Street
Waltham, Massachusetts 02451
Attn: Peter Rietman, Vice President and Treasurer


Re: Term Loan Facility


Ladies and Gentlemen:


HSBC BANK USA, National Association. (the " Lender") is pleased to make
available to PAREXEL INTERNATIONAL CORPORATION, a Massachusetts corporation (the
" Borrower"), a term loan on the terms and subject to the conditions set forth
below. Terms not defined herein have the meanings assigned to them in Exhibit A
hereto.


1. The Facility.


(a) The Term Loan. Subject to the terms and conditions set forth herein, the
Lender agrees to make a single loan to the Borrower on the Closing Date in an
aggregate principal amount equal to $25,000,000 (the " Term Loan"). Amounts
borrowed under this Paragraph 1(a) and repaid or prepaid may not be reborrowed.


(b) Borrowings, Conversions, Continuations. The Borrower may request that the
Term Loan or, subject to the terms and conditions set forth herein, any portion
thereof be (i) made as or converted to a Base Rate Loan by irrevocable notice to
be received by the Lender not later than 12:00 p.m. on the Business Day of the
borrowing or conversion, or (ii) made or continued as, or converted to, a
Eurodollar Rate Loan by irrevocable notice to be received by the Lender not
later than 11:00 a.m. three Business Days (or in the case of the initial Term
Loan to be made on the Closing Date, such shorter period as may be agreed to by
the Lender) prior to the Business Day of the borrowing, continuation or
conversion. If the Borrower fails to give a notice of conversion or continuation
prior to the end of any Interest Period in respect of any Eurodollar Rate Loan,
the Borrower shall be deemed to have requested such Eurodollar Rate Loan to be
converted to a Base Rate Loan on the last day of the applicable Interest Period.
If the Borrower requests that any portion of the Term Loan be continued as or
converted to a Eurodollar Rate Loan, but fails to specify an Interest Period
with respect thereto, the Borrower shall be deemed to have selected an Interest
Period of one month. Notices pursuant to this Paragraph 1(b) may be given by
telephone if promptly confirmed in writing by a Responsible Officer.


Each Eurodollar Rate Loan shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof. Each Base Rate Loan shall be in
a minimum principal amount of $500,000. There shall not be more than 3 different
Interest Periods in effect at any time.




--------------------------------------------------------------------------------

Parexel International Corporation
January 22, 2013
Page 2

(c) Interest. At the option of the Borrower, the Term Loan shall bear interest
at a rate per annum equal to (i) the Eurodollar Rate plus the Applicable Margin;
or (ii) the Base Rate plus the Applicable Margin. All computations of interest
for Base Rate Loans shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other interest hereunder shall be
calculated on the basis of a year of 360 days and actual days elapsed.


The Borrower promises to pay interest and fees (i) on the last Business Day of
the applicable Interest Period with respect to each Eurodollar Rate Loan (ii) on
the last Business Day of each calendar quarter with respect to Base Rate ; and
(iii) on the Maturity Date. If the time for any payment is extended by operation
of law or otherwise, interest shall continue to accrue for such extended period.


After the date any principal amount of the Term Loan is due and payable (whether
on the Maturity Date, upon acceleration or otherwise), or after any other
monetary obligation hereunder shall have become due and payable (in each case
without regard to any applicable grace periods), the Borrower shall pay interest
(after as well as before judgment) on such amounts at a rate per annum equal to
the Base Rate plus the Applicable Margin plus 2%. Accrued and unpaid interest on
past due amounts shall be payable on demand.


In no case shall interest hereunder exceed the amount that the Lender may charge
or collect under applicable law.


(d) Evidence of Loans. The Term Loan and all payments thereon shall be evidenced
by the Lender's loan accounts and records; provided, however, that upon the
request of the Lender, the Term Loan may be evidenced by a promissory note in a
form reasonably acceptable to the Lender in addition to such loan accounts and
records. Such loan accounts, records and promissory note, if any, shall be
conclusive absent manifest error of the amount of the Term Loan and payments
thereon. Any failure to record the Term Loan or payment thereon or any error in
doing so shall not limit or otherwise affect the obligation of the Borrower to
pay any amount owing with respect to the Term Loan.


(e) Repayment. (i) The Borrower hereby promises, absolutely and unconditionally,
to pay the aggregate principal amount of the Term Loan then outstanding on the
Maturity Date. The Borrower shall make all payments required hereunder not later
than 2:00 p.m. on the date of payment in same day funds in Dollars at the office
of the Lender located at 125 High Street, Oliver Street Tower, 16th Floor,
Boston, Massachusetts 02110 or such other address as the Lender may from time to
time designate in writing.






--------------------------------------------------------------------------------

Parexel International Corporation
January 22, 2013
Page 3

(ii) All payments by the Borrower to the Lender hereunder shall be made to the
Lender in full without set-off or counterclaim and free and clear of and exempt
from, and without deduction or withholding for or on account of, any present or
future taxes, levies, imposts, duties or charges of whatsoever nature imposed by
any government or any political subdivision or taxing authority thereof unless
the Borrower is required to deduct or withhold such amounts by law. If the
Borrower is required to deduct or withhold taxes by law, the Borrower shall
reimburse the Lender for any taxes imposed on or withheld from such payments
(other than taxes imposed on the Lender's income, franchise taxes imposed on the
Lender, or branch profits taxes or similar taxes imposed on the Lender, by the
jurisdiction under the laws of which the Lender is organized or any political
subdivision thereof or in which its principal or lending office is located or by
any jurisdiction as a result of a present or former connection between the
Lender and such jurisdiction, other than any such connection arising solely as a
result of this Agreement). On or prior to the Closing Date, the Lender shall
deliver to the Borrower, a duly executed and properly completed copy of IRS Form
W-9 (or applicable successor form) establishing an exemption from United States
federal backup withholding tax. Borrower shall not reimburse the Lender for any
withholding taxes resulting from Lender's failure to deliver such form. No
assignee or participant shall be entitled to reimbursement for taxes hereunder
or reimbursement or payment of any costs, losses or payments under Paragraph
5(d) hereof, to the extent that the assignor or grantor of participation rights,
as applicable, was not entitled to such reimbursement or payment at the time of
such assignment or grant of participation. Any assignee or participant shall
provide the Borrower with a duly completed and properly completed IRS Form W-9
or appropriate IRS Form W-8, as applicable. Notwithstanding any provision of
this Agreement to the contrary, the Borrower shall not reimburse the Lender for
any U.S. federal withholding taxes imposed under Sections 1471 through 1474 of
the Internal Revenue Code of 1986, as of the date of this Agreement (and any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), and any current or future regulations (whether
temporary or proposed) that are issued thereunder or official governmental
interpretations thereof.


(f) Prepayments. The Borrower may, upon three Business Days' notice, in the case
of Eurodollar Rate Loans, and upon same-day notice in the case of Base Rate
Loans, prepay Base Rate Loans on any Business Day; provided that the Borrower
pays all Breakage Costs (if any) associated with such prepayment on the date of
such prepayment. Prepayments of Eurodollar Rate Loans must be accompanied by a
payment of interest on the amount so prepaid. Prepayments of Eurodollar Rate
Loans must be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Prepayments of Base Rate Loans must be in a
principal amount of at least $500,000 or, if less, the entire principal amount
thereof then outstanding.


2. Conditions Precedent to Loans. The obligation of the Lender to make the Term
Loan hereunder is subject to satisfaction of the following conditions precedent:


(a) The Lender's receipt of each of the following in form and substance
satisfactory to the Lender:


(i) this Agreement duly executed and delivered on behalf of the Borrower and the
Lender;




--------------------------------------------------------------------------------

Parexel International Corporation
January 22, 2013
Page 4



(ii) a certified borrowing resolution or other evidence of the Borrower's
authority to borrow the Term Loan and enter into the Loan Documents;


(iii) a certificate of incumbency evidencing the identity, authority and
capacity of each Person authorized to act in connection with the Loan Documents;


(iv) the Borrower shall have furnished to the Lender a notice of borrowing; and


(v) a favorable opinion of Wilmer Cutler Pickering Hale and Dorr LLP, counsel to
the Borrower, addressed to the Lender, as to such matters concerning the
Borrower and the this Agreement and the other Loan Documents as the Lender may
reasonably request; and


(vi) such other documents and certificates as the Lender may reasonably request.


(b) The Lender shall have received from the Borrower payment of all fees and
expenses (including reasonable attorneys' fees) required to be paid to the
Lender on or before the Closing Date.


3. Covenants; Representations and Warranties.


(a) Compliance with Incorporated Agreement. So long as principal of and interest
on the Term Loan or any other amount payable hereunder or under any other Loan
Document remains unpaid, the Borrower shall comply with all the covenants and
agreements applicable to it contained in Articles VI (Affirmative Covenants) and
VII (Negative Covenants) of the Incorporated Agreement. The Borrower hereby
agrees that, in furtherance of the foregoing, the Borrower shall (x) deliver to
the Lender each of the financial statements, certificates or other documents
required to be delivered to any lender or any agent under Sections 6.01 and
Section 6.02 of the Incorporated Agreement and (y) calculate each of the
financial covenants set forth in the Incorporated Agreement. The Lender hereby
agrees that the Borrower shall be permitted to deliver each such financial
statement, certificate or other document in the manner specified in the
Incorporated Agreement. All such covenants and agreements shall not be affected
by any termination, cancellation, discharge or replacement of the Incorporated
Agreement, and in the event of a termination, cancellation, discharge or
replacement of the Incorporated Agreement (where the Lender or its affiliate is
not a lender thereunder), such covenants and agreements shall be such covenants
and agreements as in effect immediately prior to such applicable event.


(b) Representations and Warranties. The Borrower hereby represents and warrants
to the Lender that each representation and warranty of the Borrower contained in
Sections 5.01, 5.05, 5.06 (other than 5.06(a)(ii)), 5.07, 5.08, 5.09, 5.10 and
5.15 of the Incorporated Agreement is true and correct on and as of the Closing
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are




--------------------------------------------------------------------------------

Parexel International Corporation
January 22, 2013
Page 5

true and correct as of such earlier date. The Borrower hereby further represents
and warrants to the Lender that:


(i) It is a corporation duly organized or formed, validly existing and in good
standing under the laws of the state of its organization or formation and has
the power and authority and the legal right to execute, deliver and perform its
obligations under the Loan Documents;


(ii) The execution, delivery and performance of this Agreement and the other
Loan Documents by the Borrower have been duly authorized by all necessary
action, and this Agreement is and the other Loan Documents, when executed, will
be legal, valid and binding obligations of the Borrower, enforceable in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. The execution, delivery and
performance of this Agreement and the other Loan Documents are not in
contravention of law or of the terms of the Borrower's organic documents and
will not result in the breach of or constitute a default under, or result in the
creation of a lien or require a payment to be made under any indenture,
agreement or undertaking to which the Borrower is a party or by which it or its
property may be bound or affected;


(iii) No Default has occurred and is continuing;


(iv) The proceeds of the Term Loan will be used to repay indebtedness, for
general corporate purposes and in accordance with requirements of law, and will
not be used for any purpose that entails a violation of the Regulations of the
Board of the Federal Reserve, including Regulations T, U and X;


(v) The Borrower's true and correct U.S. taxpayer identification number is set
forth beneath its signature below;


(vi) Since June 30, 2012, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Borrower and its Subsidiaries (as defined in the Incorporated Agreement)
taken as a whole; and


(vi) The transactions contemplated by this Agreement and the other Loan
Documents do not require any consent or approval of, registration or filing
with, or any other action by, any governmental authority, except such as have
been obtained or made and are in full force and effect and any public filings
with the Securities and Exchange Commission.


4. Events of Default. The following are “Events of Default:”


(a) The Borrower fails to pay (i) any principal of the Term Loan as and on the
date when due, (ii) any interest on the Term Loan or any fee due hereunder
within ten (10) Business Days after the date when due; or (iii) any other fee or
amount payable to the Lender under any Loan Document, or any portion thereof,
within ten (10) Business Days after the date due; or




--------------------------------------------------------------------------------

Parexel International Corporation
January 22, 2013
Page 6



(b) The Borrower fails to comply with any covenant or agreement contained or
referenced in Paragraph 3(a) above, subject to any applicable grace period
and/or notice requirement set forth in Article VIII of the Incorporated
Agreement (it being understood and agreed that any such notice requirement shall
be met by the Lender's giving the applicable notice to the Borrower hereunder);
or


(c) Any representation or warranty made or deemed made by or on behalf of the
Borrower in or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made; or


(d) Any "Event of Default" specified in VIII of the Incorporated Agreement, it
being agreed that each such "Event of Default" shall survive any termination,
cancellation, discharge or replacement of the Incorporated Agreement; or


(e) Any material provision of any Loan Document, at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of the Term Loan and all other amount payable
hereunder, ceases to be in full force and effect; or the Borrower contests in
writing, or shall bring an action at law or in equity to contest, the validity
or enforceability of any provision of any Loan Document; or the Borrower denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document.


Upon the occurrence of an Event of Default, the Lender may (x) declare all sums
outstanding hereunder and under the other Loan Documents, including all interest
thereon, to be immediately due and payable, whereupon the same shall become and
be immediately due and payable, without notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor, or other notices or
demands of any kind or character, all of which are hereby expressly waived;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States of America, all sums outstanding hereunder and under each other
Loan Document, including all interest thereon, shall become and be immediately
due and payable, without notice of default, presentment or demand for payment,
protest or notice of nonpayment or dishonor, or other notices or demands of any
kind or character, all of which are hereby expressly waived and (y) exercise all
rights and remedies available to it under the Loan Documents and under
applicable law.


5. Miscellaneous


(a) All references herein and in the other Loan Documents to any time of day
shall mean the local (standard or daylight, as in effect) time of Boston,
Massachusetts.








--------------------------------------------------------------------------------

Parexel International Corporation
January 22, 2013
Page 7

(b) The Borrower shall be obligated to pay all Breakage Costs.


(c) If at any time the Lender, in its reasonable discretion, determines that (i)
adequate and reasonable means do not exist for determining the Eurodollar Rate
or the Adjusted Eurodollar Rate, or (ii) the Eurodollar Rate or the Adjusted
Eurodollar Rate does not accurately reflect the funding cost to the Lender of
making Eurodollar Rate Loans, the Lender's obligation to make or maintain
Eurodollar Rate Loans shall cease for the period during which such circumstance
exists.


(d) The Borrower shall reimburse or compensate the Lender, upon demand, for all
costs incurred, losses suffered or payments made by the Lender which are applied
or reasonably allocated by the Lender to the transactions contemplated herein
(all as determined by the Lender in its reasonable discretion) by reason of any
and all future reserve, deposit, capital adequacy or similar requirements
against (or against any class of or change in or in the amount of) assets,
liabilities or commitments of, or extensions of credit by, the Lender; and
compliance by the Lender with any future directive or any future interpretation
of an existing directive, or requirements from any regulatory authority, whether
or not having the force of law; provided that the Borrower shall not be required
to compensate the Lender for any increased costs or reductions incurred more
than 180 days prior to the date that Lender notifies the Borrower of the change
in law giving rise to such increased costs, losses or payments and the Lender's
intention to claim compensation therefore; provided further that if the change
in law giving rise to such increased costs or reductions is retroactive, then
the 180 day period referred to above shall be extended to include the period of
retroactive effect thereof.


(e) No amendment or waiver of any provision of this Agreement (including any
provision of the Incorporated Agreement incorporated herein by reference
pursuant to Paragraph 3 above and any waiver of Paragraph 4(c) or Paragraph 4(d)
above) or of any other Loan Document and no consent by the Lender to any
departure therefrom by the Borrower shall be effective unless such amendment,
waiver or consent shall be in writing and signed by the Lender, and any such
amendment, waiver or consent shall then be effective only for the period and on
the conditions and for the specific instance specified in such writing. No
failure or delay by the Lender in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other rights, power or privilege.


(f) Except as otherwise expressly provided herein, notices and other
communications to each party provided for herein shall be in writing and shall
be delivered by hand or overnight courier service, mailed or sent by telecopy
to:


(i) if to the Lender, to it at HSBC Bank USA, National Association, 125 High
Street, Oliver Street Tower, 16th Floor, Boston, Massachusetts 02110, Attention:
Elise M. Russo , or telecopy at 617-338-3849, Attention: Elise M. Russo, or such
other address provided from time to time by the Lender; and






--------------------------------------------------------------------------------

Parexel International Corporation
January 22, 2013
Page 8

(ii) if to the Borrower, to it at 195 West Street, Waltham, Massachusetts
02451-1163, Attention of James F. Winschel, Jr. (Telecopy No. (781) 434-5033);
with a copy to Office of the General Counsel, Attention of General Counsel
(Telecopy No. 781- 434-5040); with a copy to Treasurer, Parexel International
Corp., Herman Heijermansweg 20, 1077 WL Amsterdam, Netherlands, Attention of
Peter Rietman (Telecopy No. 31 20 572 11 09), or such other address provided
from time to time by the Borrower.


Any such notice or other communication sent by overnight courier service, mail
or telecopy shall be effective on the earlier of actual receipt and (i) if sent
by overnight courier service, the scheduled delivery date, (ii) if sent by mail,
the fourth Business Day after deposit in the U.S. mail first class postage
prepaid, and (iii) if sent by telecopy, when transmission in legible form is
complete. All notices and other communications sent by the other means listed in
the first sentence of this paragraph shall be effective upon receipt.
Notwithstanding anything to the contrary contained herein, all notices (by
whatever means) to the Lender pursuant to Paragraph 1(b) hereof shall be
effective only upon receipt. Any notice or other communication permitted to be
given, made or confirmed by telephone hereunder shall be given, made or
confirmed by means of a telephone call to the intended recipient at the number
specified in writing by such Person for such purpose, it being understood and
agreed that a voicemail message shall in no event be effective as a notice,
communication or confirmation hereunder.


The Lender shall be entitled, but not required, to rely and act upon any notices
(including telephonic notices of borrowings, conversions and continuations)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify each Indemnitee from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower; provided that such indemnity
shall not be available to the extent that such losses, costs, expenses and
liabilities are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. All telephonic notices to and other
communications with the Lender may be recorded by the Lender, and the Borrower
hereby consents to such recording.


(g) This Agreement shall inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Borrower may not assign its
rights and obligations hereunder. The Lender may at any time (i) assign all or
any part of its rights and obligations hereunder to any other Person with the
consent of the Borrower, such consent not to be unreasonably withheld, provided
that no such consent shall be required if the assignment is to an Affiliate of
the Lender or if an Event of Default exists, and (ii) grant to any other Person
participating interests in all or part of its rights and obligations hereunder
without notice to the Borrower. The Borrower agrees to execute any documents
reasonably requested by the Lender in connection with any such assignment. All
information provided by or on behalf of the Borrower to the Lender or its
Affiliates may be furnished by the Lender to its Affiliates and to any actual or
proposed assignee or






--------------------------------------------------------------------------------

Parexel International Corporation
January 22, 2013
Page 9

participant, subject to an agreement containing provisions substantially the
same as those of Paragraph 5(q) below. Any assignee of Lender hereunder shall
identify to the Borrower a credit contact who may receive information that may
contain material non-public information in accordance with its compliance
procedures and applicable law.


(h) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Lender (including the reasonable fees, charges and disbursements of counsel
for the Lender), in connection with the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Lender
(including the reasonable fees, charges and disbursements of any counsel for the
Lender) in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with Term Loan made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Term Loans.


(i) The Borrower shall indemnify and hold harmless the Lender, its Affiliates,
and their respective partners, directors, officers, employees, agents and
advisors (collectively the " Indemnitees") against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, or the consummation of the transactions contemplated
hereby or thereby (other than those matters specifically addressed in Paragraph
1(e)(ii) and 5(d), which matters shall be governed by the provisions of such
Paragraph 1(e)(ii) and 5(d), respectively), (ii) any Loan or the use or proposed
use of the proceeds therefrom (other than those matters specifically addressed
in Paragraph 1(e)(ii) and 5(d), which matters shall be governed by the
provisions of such Paragraph 1(e)(ii) and 5(d), respectively), (iii) any actual
or alleged presence or release of hazardous materials on or from any property
owned or operated by the Borrower or any subsidiary of the Borrower, or any
environmental liability related in any way to the Borrower or any subsidiary of
the Borrower, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower against the Lender for breach in
bad faith of the Lender's obligations hereunder or under any other Loan
Document, if the Borrower has obtained a final and nonappealable judgment in its
favor






--------------------------------------------------------------------------------

Parexel International Corporation
January 22, 2013
Page 10

on such claim as determined by a court of competent jurisdiction. To the fullest
extent permitted by applicable law, the Borrower shall not assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction. The
agreements in this Paragraph 5(i) shall survive the repayment, satisfaction or
discharge of all the other obligations and liabilities of the Borrower under the
Loan Documents. All amounts due under this Paragraph 5(i) shall be payable
within ten Business Days after demand therefor.


(j) If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.


(k) This Agreement may be executed in one or more counterparts, and each
counterpart, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same instrument.


(l) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS. THE
BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT
AND EACH STATE COURT IN THE CITY OF MASSACHUSETS AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY OF
THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT. THE BORROWER IRREVOCABLY CONSENTS TO THE SERVICE
OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
OF SUCH PROCESS TO THE BORROWER AT ITS ADDRESS SET FORTH BENEATH ITS SIGNATURE
HERETO. THE BORROWER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF
ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY






--------------------------------------------------------------------------------

Parexel International Corporation
January 22, 2013
Page 11

SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.


(m) THE BORROWER AND THE LENDER EACH WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY
JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.


(n) The Lender hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub.L. 107-56 (signed into law October 26,
2001)) (the " Act"), the Lender is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow the Lender to
identify the Borrower in accordance with the Act. The Borrower shall, promptly
following a request by the Lender, provide all documentation and other
information that the Lender reasonably requests in order to comply with its
ongoing obligations under applicable "know your customer" and anti- money
laundering rules and regulations, including the Act.


(p) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


(q) The Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its and its
Affiliates' directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority, (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (iv)
in connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(v) subject to an agreement containing provisions substantially the same as
those of this Paragraph 5(q), to any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement, (vi) with the consent of the Borrower or (vii) to the
extent such Information (1) becomes publicly available other than as a result of
a breach of this Paragraph 5(q) or (2) becomes available to the Lender on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section, "Information" means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Lender on a nonconfidential basis prior to disclosure by the
Borrower. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. The Lender agrees to use reasonable






--------------------------------------------------------------------------------

Parexel International Corporation
January 22, 2013
Page 12

commercial efforts (if it may legally do so) to provide prior notice of any
disclosure of Information pursuant to clauses (ii) or (iii) above.


THE LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED ABOVE) FURNISHED TO IT
PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS AFFILIATES OR THEIR RESPECTIVE SECURITIES, AND
CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.


ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER PURSUANT TO THIS AGREEMENT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER AND ITS AFFILIATES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, THE BANK REPRESENTS TO THE BORROWER THAT IT HAS IDENTIFIED TO THE
BORROWER IN THE NOTICE PROVISIONS ABOVE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.


HSBC BANK USA, National Association


By: /s/ Elise M. Russo
Name: Elise M. Russo
Title: Vice President




PAREXEL INTERNATIONAL CORPORATION




By: /s/ Peter Rietman
Name: Peter Rietman
Title: Treasurer
U.S. Taxpayer Identification Number:
04-2776269


Signature Verification


(For Bank Use Only)




/s/ Elise M. Russo
Name: Elise M. Russo
Title: Vice President






--------------------------------------------------------------------------------



EXHIBIT A
DEFINITIONS


Adjusted Eurodollar Rate:
For any Interest Period with respect to any Eurodollar Rate Loan, a rate per
annum determined pursuant to the following formula:


Adjusted Eurodollar Rate =              Eurodollar Rate
                                         1.00 – Eurodollar Reserve Percentage
Affiliate:
With respect to any Person, another Person that directly, or indirectly through
one or more intermediaries, Controls or is Controlled by or is under common
Control with the Person specified.
Agreement:
This letter agreement, as amended, restated, extended, supplemented or otherwise
modified in writing from time to time.
Applicable Margin:
The following percentages per annum, based on the Consolidated Leverage Ratio
(as defined in the Incorporated Agreement) as of the end of the most recent
Reference Period (as defined in the Incorporated Agreement) for which financial
statements shall have been delivered pursuant to the Incorporated Agreement :





 
Pricing Level
Consolidated Leverage Ratio
Eurodollar Loans
Base Rate Loans
 
1
< 1.00:1.00
0.75%
0.00%
 
2
> 1.00:1.00 but < 1.50:1.00
1.00%
0.00%
 
3
> 1.50:1.00 but < 2.00:1.00
1.25%
0.25%
 
4
> 2.00:1.00 but < 2.50:1.00
1.50%
0.50%
 
5
> 2.50:1.00
1.75%
0.75%

 
Any increase or decrease in the Applicable Margin from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a certificate is delivered pursuant to Section
6.02 (a) of the Incorporated Agreement: provided, that, if such certificate is
not delivered when due in accordance with such Section, then Pricing Level 5
shall apply as of the first Business Day after the date on which such
certificate was required to have been delivered until such certificate is
delivered, after which the Applicable Margin shall be determined from such
certificate. The Applicable Margin in effect from the date hereof through the
date on which such certificate in respect of the Reference Period ending on the
last day of the third full fiscal quarter completed after the date of this
Agreement shall be determined based on Pricing Level 4.







--------------------------------------------------------------------------------



Base Rate:
For any day, a fluctuating rate per annum equal to the rate of interest in
effect for such day as publicly announced from time to time by HSBC Bank USA as
its "prime rate." The "prime rate" is a rate set by HSBC Bank USA based upon
various factors including HSBC Bank USA's costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate announced by HSBC Bank USA shall take effect at
the opening of business on the day specified in the public announcement of such
change.


Base Rate Loan:
Any portion of the Term Loan bearing interest based on the Base Rate.
Breakage Costs:
Any loss, cost or expense incurred by the Lender (including any loss of
anticipated profits and any loss or expense arising from the liquidation or
reemployment of funds obtained by the Lender to maintain the relevant Eurodollar
Rate Loan or from fees payable to terminate the deposits from which such funds
were obtained) as a result of (i) any continuation, conversion, payment or
prepayment of any Eurodollar Rate Loan on a day other than the last day of the
Interest Period therefor (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or (ii) any failure by the Borrower to prepay,
borrow, continue or convert any Eurodollar Rate Loan on a date or in the amount
notified by the Borrower. The certificate of the Lender as to its costs of
funds, losses and expenses incurred shall be conclusive absent manifest error.


Business Day:
Any day other than a Saturday, Sunday, or other day on which commercial banks
are authorized to close under the laws of, or are in fact closed in, the State
of New York or the state where the Lender's lending office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.


Closing Date:
The first date all the conditions precedent in Paragraph 2 are satisfied.
Control:
The possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. "Controlling" and
"Controlled" have meanings correlative thereto.


Default:
Any event or condition that constitutes an Event of Default or that, with the
giving of any notice, the passage of time, or both, would be an Event of
Default.
Dollar or $:
The lawful currency of the United States of America.
Eurodollar Rate:


The rate per annum equal to (i) the British Bankers Association LIBOR Rate
("BBA LIBOR"), as published by Reuters (or such other commercially available
source providing quotations of BBA LIBOR as may be designated by the Lender from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Lender to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by Bank of America's London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.







--------------------------------------------------------------------------------



Eurodollar Reserve
Percentage:




For any day during any Interest Period, the reserve percentage (expressed as a
decimal, carried out to five decimal places) in effect on such day applicable to
the Lender under regulations issued from time to time by the Board of Governors
of the Federal Reserve System for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
with respect to Eurocurrency funding (currently referred to as "Eurocurrency
liabilities"). The Adjusted Eurodollar Rate for each outstanding Eurodollar Rate
Loan shall be adjusted automatically as of the effective date of any change in
the Eurodollar Reserve Percentage.


Eurodollar Rate Loan:


Any portion of the Term Loan bearing interest based on the Adjusted Eurodollar
Rate.


Event of Default:


Has the meaning set forth in Paragraph 4.


Federal Funds Rate:


For any day, the rate per annum equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day;
provided that (a) if such day is not a Business Day, the Federal Funds Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day, and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to the Lender on such day on such transactions
as determined by the Lender.


Incorporated Agreement:


The Credit Agreement, dated as of June 30, 2011, as amended by the First
Amendment to Credit Agreement dated as of August 17, 2012, among the Borrower,
certain subsidiaries of the Borrower party thereto, the lenders from time to
time party thereto, Bank of America, N.A., as administrative agent and the other
agents and arrangers party thereto, as the same may be (i) amended, restated,
supplemented, waived, or otherwise modified and in effect from time to time so
long as, with respect to any amendment, restatement, supplement, waiver or
modification which is, in whole or in part, less restrictive than any existing
covenant or agreement (as determined by Lender in its reasonable discretion) the
Lender has consented to such amendment, restatement, supplement, waiver or
modification or (ii) replaced or refinanced pursuant to a credit facility under
which the Lender or its affiliate is a lender thereunder.


Indemnitee:


Has the meaning set forth in Paragraph 5(i).





--------------------------------------------------------------------------------



Interest Period:


For each Eurodollar Rate Loan, (a) initially, the period commencing on the date
the Eurodollar Rate Loan is disbursed or converted from a Base Rate Loan and (b)
thereafter, the period commencing on the last day of the preceding Interest
Period, and, in each case, ending on the earlier of (x) the Maturity Date and
(y) one, two or three months thereafter, as requested by the Borrower;
provided that:
(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day; and


(ii) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.


Loan Documents:
This Agreement and the promissory note, if any, delivered in connection with
this Agreement.


Maturity Date:


June 30, 2013
Person:


Any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, governmental authority or other
entity.


Responsible Officer


The chief executive officer, president, chief financial officer, treasurer,
secretary, or vice president of Borrower or any other person authorized by the
Board of Directors of Borrower to sign Loan Documents on its behalf.









